BeoqdeN, J.
If tbe defendant Jobn Sprunt Hill made any contract at all, it was with tbe Commercial National Bank, tbe owner and bolder of tbe bonds or notes executed by Letbco. Obviously, if it be conceded that tbe negotiations between Hill and tbe bank amounted to a contract, it does not appear that sucb agreement was *455made far tbe benefit of tbe plaintiff. Consequently, tbe principles of law permitting a beneficiary to sue into a contract made witb a third party has no application to tbe facts alleged. Moreover, tbe purported contract was in all essential features an agreement to lend money to tbe Abbott Eealty Company, and neither this corporation nor tbe bank is seeking to enforce tbe same. In addition, tbe measure of damages for tbe breach of a contract to lend money would not ordinarily be tbe deficiency arising from a sale of property for less than tbe face value of tbe notes. See Coles v. Lumber Co., 150 N. C., 183, 63 S. E., 736; Norwood v. Crowder, 177 N. C., 469, 99 S. E., 345; 36 A. L. R., 1408; 41 A. L. R., 357.
Affirmed.